Exhibit 10.1

AMENDMENT AGREEMENT NO. 2 TO REGISTRATION RIGHTS AGREEMENT

This Amendment Agreement No. 2 to the Registration Rights Agreement (as defined
below) (this “Second Amendment Agreement”) is entered into as of February 29,
2016, by and between Great Basin Scientific, Inc., a Delaware corporation (the
“Company”), and the undersigned holder (the “Holder”) which is one of the
investors listed on the Schedule of Buyers (“Schedule of Buyers”) attached to
that certain Securities Purchase Agreement between the Company and all of the
investors listed on the Schedule of Buyers (the “Buyers”) dated December 28,
2015 (the “SPA”) with reference to the following facts:

A. On December 28, 2015, the Company and the Buyers (as defined in the
Registration Rights Agreement) entered into the SPA in relation to the issuance
and sale by the Company and purchase by the Holders of: (i) that aggregate
principal amount of senior secured convertible notes of the Company, in
substantially the form attached to the SPA as Exhibit A (the “Notes”), set forth
opposite such Buyer’s name in column (3) on the Schedule of Buyers (which
aggregate principal amount of Notes for all Buyers was $22,100,000) and
(ii) related Series D Warrants, in substantially the form attached to the SPA as
Exhibit B (the “Warrants”), representing the right to acquire that number of
shares of common stock of the Company, par value $0.0001 (“Common Stock”), set
forth opposite such Buyer’s name in column (4) on the Schedule of Buyers (as
exercised, collectively, the “Warrant Shares”), which totaled in the aggregate
3,503,116 Warrant Shares.

B. The issuance of the Notes and the Warrants occurred at a closing on
December 30, 2015 (the “Closing Date”).

C. In accordance with the terms of the SPA, the Company agreed to provide
certain registration rights under the United States Securities Act of 1933, as
amended and the rules and regulations thereunder pursuant to the Registration
Rights Agreement by and between the Company and each of the Buyers (the
“Original Registration Rights Agreement”) entered into December 30, 2015.

D. On February 16, 2016, the Company and certain of the Buyers holding enough of
the Notes and Warrants to constitute the Required Holders under Section 9 (e) of
the SPA and Section 10 of the Registration Rights Agreement entered into
Amendment Agreement No.1 to the Original Registration Rights Agreement (the
“First Amendment Agreement” and the Original Registration Rights Agreement as
amended by the First Amendment Agreement, the “Registration Rights Agreement”),
whereby the Company and the Buyers agreed to, among other things, to redefine
the term “Initial Filing Deadline” as “February 29, 2016”.

E. The Company desires to further amend the definition of “Initial Filing
Deadline” in the Registration Rights Agreement as to permit the Company to file
its Annual Report on Form 10-K for the year ended December 31, 2015 including,
once prepared, the Company’s audited annual financial statements for that period
before the filing of the Initial Registration Statement (as defined in the
Registration Rights Agreement).



--------------------------------------------------------------------------------

F. In compliance with Section 10 of the Registration Rights Agreement, this
Second Amendment Agreement shall only be effective upon the execution and
delivery of this Second Amendment Agreement and agreements in form and substance
identical to this Second Amendment Agreement (the “Other Second Amendment
Agreements”) by other holders of Registrable Securities (as defined in the SPA)
(each an “Other Holder”) representing on the Closing Date at least fifty-one
percent (51%) of the aggregate number of Registrable Securities issued or
issuable under the Cash Notes and Cash Warrants issued on the Closing Date and
shall include Hudson Bay so long as Hudson Bay and/or any of its affiliates
collectively hold at least five percent (5%) of the Registrable Securities, in
the aggregate (the “Required Holders”) (such time, the “Effective Time”).

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Initial Filing Deadline. Section 1(z) of the Registration Rights Agreement is
amended such that as of the Effective Time “Initial Filing Deadline” shall be
defined as “March 1, 2016.”

2. Acknowledgments. The Company hereby confirms and agrees that (i) except with
respect to the amendment set forth in Section 1 above as of the Effective Time,
the Registration Rights Agreement shall continue to be, in full force and
effect; (ii) the execution, delivery and effectiveness of this Second Amendment
Agreement shall not operate as an amendment of any right, power or remedy of the
Holder except to the extent set forth herein. As of the Effective Time, the
Registration Rights Agreement will be deemed to be fully amended and restated to
reflect the amendment set forth in Section 1 above.

3. Fees And Expenses. [NTD: HB ONLY: The Company shall reimburse the Holder for
its legal fees and expenses in connection with the preparation and negotiation
of this Second Amendment Agreement and transactions contemplated thereby, by
paying any such amount to Schulte Roth & Zabel LLP (the “Holder Counsel
Expense”) by wire transfer of immediately available funds in accordance with the
written instructions of Schulte Roth & Zabel LLP delivered to the Company. The
Holder Counsel Expense shall be paid by the Company whether or not the
transactions contemplated by this Agreement are consummated. Except as otherwise
set forth above, each party to this Second Amendment Agreement shall bear its
own expenses in connection with the transactions contemplated hereby.] [NTD: ALL
OTHERS: Each party to this Second Amendment Agreement shall bear its own
expenses in connection with the transactions contemplated hereby.]

4. No Material, Nonpublic Information. The Company hereby agrees and
acknowledges that the transactions contemplated by this Second Amendment
Agreement do not constitute material, nonpublic information of the Company or
any of its Subsidiaries and that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and each Holder or any of its
affiliates, on the other hand, have terminated prior to the date hereof. The
Company shall not, and shall cause each of its Subsidiaries and its and each of
their respective officers, directors, affiliates,

 

- 2 -



--------------------------------------------------------------------------------

employees and agents, not to, provide any Holder with any material, nonpublic
information regarding the Company or any of its Subsidiaries from and after the
date hereof without the express prior written consent of such Holder. To the
extent that the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates employees or agents delivers any material,
non-public information to any Holder without such Holder’s consent, the Company
hereby covenants and agrees that such Holder shall not have any duty of
confidentiality to the Company, any of its Subsidiaries or any of their
respective officers, directors, affiliates, employees or agents with respect to,
or a duty to the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents not to trade on the basis
of, such material, non-public information. The Company understands and confirms
that the Holder will rely on the foregoing representations in effecting
transactions in securities of the Company.

5. Independent Nature of Holder Obligations and Rights. The obligations of the
Holder under this Second Amendment Agreement are several and not joint with the
obligations of any Other Holder, and the Holder shall not be responsible in any
way for the performance of the obligations of any Other Holder under any Other
Second Amendment Agreement. Nothing contained herein or in any Other Second
Amendment Agreement, and no action taken by the Holder pursuant hereto, shall be
deemed to constitute the Holder and Other Holders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Holder and Other Holders are in any way acting in concert
or as a group with respect to such obligations or the transactions contemplated
by this Second Amendment Agreement or any Other Second Amendment Agreement and
the Company acknowledges that the Holders are not acting in concert or as a
group with respect to such obligations or the transactions contemplated by this
Second Amendment Agreement or any Other Second Amendment Agreement. The Company
and the Holder confirm that the Holder has independently participated in the
negotiation of the transactions contemplated hereby with the advice of its own
counsel and advisors. The Holder shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Second Amendment Agreement or, any Other Second Amendment Agreement, and it
shall not be necessary for any Other Holder to be joined as an additional party
in any proceeding for such purpose.

6. No Third Party Beneficiaries. This Second Amendment Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

7. Counterparts. This Second Amendment Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute but one and the same instrument. In
the event that any signature is delivered by facsimile transmission or by an
e-mail which contains a portable document format (.pdf) file of an executed
signature page, such signature page shall create a valid and binding obligation
of the party executing (or on whose behalf such signature is executed) with the
same force and effect as if such signature page were an original thereof.

 

- 3 -



--------------------------------------------------------------------------------

8. No Strict Construction. The language used in this Second Amendment Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

9. Headings. The headings of this Second Amendment Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Second Amendment Agreement.

10. Severability. If any provision of this Second Amendment Agreement is
prohibited by law or otherwise determined to be invalid or unenforceable by a
court of competent jurisdiction, the provision that would otherwise be
prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of this Second Amendment Agreement so long as this Second
Amendment Agreement as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

11. Amendments. No provision of this Second Amendment Agreement may be amended
other than by an instrument in writing signed by the Company and the Required
Holders.

12. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Second Amendment Agreement and the consummation of the
transactions contemplated hereby.

13. Notice. Whenever notice is required to be given under this Second Amendment
Agreement, unless otherwise provided herein, such notice shall be given in
accordance with Section 9(f) of the SPA.

14. Successors and Assigns. This Second Amendment Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors and
assigns.

15. Capitalized Terms. Capitalized terms used herein and not otherwise defined
herein shall have the respective meaning set forth in the Registration Rights
Agreement.

16. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Second Amendment
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the

 

- 4 -



--------------------------------------------------------------------------------

State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Second Amendment Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS SECOND AMENDMENT
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

[Signature Pages Follow]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Undersigned and the Company have caused their
respective signature page to this Second Amendment Agreement to be duly executed
as of the date first written above.

 

COMPANY: GREAT BASIN SCIENTIFIC, INC. By:  

 

  Name: Ryan Ashton   Title: President, CEO

[Signature Page to Registration Rights Second Amendment Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Undersigned and the Company have caused their
respective signature page to this Second Amendment Agreement to be duly executed
as of the date first written above.

 

HOLDER: By:  

 

  Name:   Title:

[Signature Page to Registration Rights Second Amendment Agreement]